Title: From George Washington to John Jay, 15 May 1788
From: Washington, George
To: Jay, John



Dear Sir,
Mount Vernon May 15th 1788

I am indebted to you for your favors of the 20th & 24th Ult. and thank you for your care of my foreign letters. I do the same for the Pamphlet you were so obliging as to send me. The good sense, forceable observations, temper and moderation with which it is written cannot fail, I should think, of making a serious impression even upon the antifœderal mind where it is not under the influence of such local views as will yield to no arguments—no proofs.
Could you, conveniently, furnish me with another of these pamphlets I would thank you, having sent the last to a friend of mine.
Since the Elections in this State little doubt is entertained of the adoption of the proposed Constitution with us (if no mistake

has been made with respect to the Sentiments of the Kentucke members). The opponents to it I am informed are now also of this opinion. Their grand manoeuvres were exhibited at the Elections, and some of them, if report be true, were not much to their credit. Failing in their attempt to exclude the friends to the New Government, from the Convention, and baffled in their exertions to effect an adjournment in Maryland, they have become more passive of late. Should South Carolina (now in Session) decide favourably, and the government thereby (nine States having acceded) get in motion, I can scarcely conceive that any one of the remainder, or all of them together, were they to convene for the purpose of deliberation would (seperated from each other as they then would be in a geographical point of view) incline to withdraw from the Union with the other nine—Mrs Washington unites with me in Compliments and good wishes for you and Mrs Jay—and with sentiments of very great esteem & regard—I am Dear Sir Yr Most Obedt & Affecte Sert

Go: Washington

